FILED
                             UNITED STATES DISTRICT COURT                                3/8/2021
                                                                                Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                       Court for the District of Columbia


WILLIE HORTON,                                )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )       Civil Action No. 21-231 (UNA)
                                              )
                                              )
UNITED STATES                                 )
ATTORNEY GENERAL et al.,                      )
                                              )
                Respondents.                  )


                                  MEMORANDUM OPINION

       Petitioner, appearing pro se, has filed a petition for a writ of mandamus and an application

to proceed in forma pauperis. The Court will grant the application and dismiss this action pursuant

to 28 U.S.C. § 1915A (requiring dismissal of a case upon a determination that the complaint fails

to state a claim upon which relief may be granted).

       A writ of mandamus is available to compel an “officer or employee of the United States or

any agency thereof to perform a duty owed to plaintiff.” 28 U.S.C. § 1361. Mandamus actions

are reserved for “extraordinary situations.” In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005)

(internal quotation marks omitted). Mandamus relief is warranted where “(1) the plaintiff has a

clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no other adequate

remedy available to the plaintiff.” Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir. 2002)

(citations and internal quotation marks omitted). The “word ‘duty’ in § 1361 must be narrowly

defined, and [the] legal grounds supporting the government’s duty to [petitioner] must ‘be clear

and compelling.’ ” In re Cheney, 406 F.3d at 729 (citations omitted). The petitioner bears the

burden of showing that his right to the writ is “clear and indisputable.” Id.


                                                  1
       Petitioner is a prisoner at the United States Penitentiary in Florence, Colorado. The alleged

facts are based on petitioner’s criminal prosecution and conviction in 1989. See U.S. v. Horton,

217 F.3d 842 (4th Cir. 2000) (appeal from denial of habeas “challenge to July 20, 1989, conviction

for first degree murder of another inmate”). In this case, petitioner seeks to compel the production

of “exculpatory” material pursuant to Brady v. Maryland, 373 U.S. 83 (1963). See Pet. at 3-16.

In a separate motion, petitioner asserts that “this Court has the power to enjoin the agency from

withholding agency records improperly withheld.” Mot. at 2 [Dkt. # 4].

       Because direct appeal and habeas corpus provide redress for unlawful convictions, and the

Freedom of Information Act provides redress for improperly withheld agency records, petitioner

fails at a minimum to satisfy the above-listed third requirement for obtaining a writ of mandamus.

See Boyer v. Conaboy, 983 F. Supp. 4, 6 (D.D.C. 1997) (“where ‘habeas is an available and

potentially efficacious remedy, it is clear beyond reasonable dispute that mandamus will not

appropriately lie’”) (quoting Chatman–Bey v. Thornburgh, 864 F.2d 804, 806 (D.C. Cir. 1988));

In re Horton, 619 Fed. App’x 262 (4th Cir. Oct. 19, 2015) (per curiam) (“Mandamus may not be

used as a substitute for appeal.”); Pickering–George v. Registration Unit, DEA/DOJ, 553 F. Supp.

2d 3, 4, n.1 (D.D.C. 2008) (“The exclusive nature of the FOIA precludes mandamus relief.”) (citing

Johnson v. Executive Office for U.S. Attorneys, 310 F.3d 771, 777 (D.C. Cir. 2002)).

Consequently, this case will be dismissed with prejudice. See Firestone v. Firestone, 76 F.3d

1205, 1209 (D.C. Cir. 1996) (A dismissal with prejudice is warranted upon determining “that ‘the

allegation of other facts consistent with the challenged pleading could not possibly cure the

deficiency.’”) (quoting Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985)

(other citation omitted)).   A separate order accompanies this Memorandum Opinion.

                                                _________/s/_______________
                                                AMIT P. MEHTA
Date: March 8, 2021                             United States District Judge

                                                 2